FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 06-50169
                 Plaintiff-Appellee,
                                               D.C. No.
                v.
                                           CR-05-00064-AHS
MICHAEL LEE SNELLENBERGER, aka             Central District
Michael Lee Cutter, Michael Lee              of California,
Davidson, Robert Eugene Frehly,               Santa Ana
Cutter Snellenberger, “Cutter”,
                                                ORDER
              Defendant-Appellant.
                                       
                    Filed March 14, 2008


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.




                             2655
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.